DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-30 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,293,769.  Although the claims at issue are not identical, the specification of the reference patent recites at 6:19-24 “The localization reliability of a route and/or segment is one or more parameters that indicate the likelihood of determining a position location along the route and/or segment and/or it may also indicate the likelihood of determining a position location with an estimated localization uncertainty”.  Accordingly, given that localization reliability indicates likelihood, Claim 1 of the present application is not patentably distinct from claim 13 of the reference patent because claim 13 of the reference patent includes each and every limitation of, and therefore anticipates, Claim 1 of the present application as follows:
Claim of Present Application
Claim of Reference Patent
1. A method of route selection to one or more destinations, the method comprising:
receiving a starting point and the one or more destinations;
transmitting a request to a server for routes associated with the starting point and the one or more destinations;
receiving, from the server, a plurality of routes to the one or more destinations; and
selecting a route from the plurality of routes based at least on one or more reliability parameters associated with each route of the plurality of routes,
the one or more reliability parameters comprising a likelihood of determining a position location along each route,

the likelihood being based at least on detectability of features in each route by one or more object detection modalities.
13. [A method of route selection to one or more destinations, the method comprising:
receiving a starting point and the one or more destinations;
transmitting a request to a server for routes associated with the starting point and the one or more destinations;
receiving, from the server, a plurality of routes to the one or more destinations; and
selecting a route to use from the plurality of routes based on (i) visual-based positioning localization reliability associated with each route, 

… wherein the visual-based positioning localization reliability is indicative of an uncertainty metric relating to a position location associated with each route]
wherein the visual-based positioning localization reliability is further based on data associated with each route obtained via one or more imaging modalities, the one or more imaging modalities comprising feature detection via a camera, radar, ultrasound, or any combination thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, 11, 16-17, 22-24, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace (US Pub. No. 2007/0078596).

As per Claim 1, Grace discloses a method of route selection to one or more destinations (128) (Figs. 1, 3-4; ¶18, 37, 39), the method comprising:
receiving (402) a starting point (116) and the one or more destinations (128) (Figs. 1, 4; ¶18, 21-22, 39);
transmitting (as per “client 214 provides the server 212 with a request for directions between specified initial and final locations” in ¶32) a request to a server (212) for routes associated with the starting point (116) and the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39);
receiving (as per “server 212 includes a services component 222 for responding to requests from the client 214” in ¶32), from the server (212), a plurality of routes (as per “two or more routes” in 302 in Fig. 3) to the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39); and
selecting (as per 306 in Fig. 3) a route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) based at least on one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) associated with each route of the plurality of routes (as per “two or more routes” in 302 in Fig. 3) (Fig. 3; ¶37), the one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) comprising a likelihood (as per “easy to spot landmarks” in ¶9) of determining a position location (as per “landmark is an entity having a physical presence … that the user will encounter while traveling a route dictated by directions” in ¶20) along each route (as per “two or more routes” in 302 in Fig. 3), the likelihood (as per “easy to spot landmarks” in ¶9) being based at least on detectability of features (as per “physical presence (e.g., a building a sign, a sculpture, an entity that is perceptible through vision, touch, or sound)” in ¶20) in each route by one or more object detection modalities (as per “vision, touch, or sound” in ¶20) (Figs. 1-4; ¶18-20, 23, 30-32, 37-39).

As per Claim 8, Grace further discloses wherein the selecting (as per 306 in Fig. 3) of the route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) is further based on a required usage (as per “number of landmarks along the route” in ¶37) of the one or more object detection modalities (as per “vision, touch, or sound” in ¶20) to navigate each route, the required usage (as per “number of landmarks along the route” in ¶37) determined based on historic information (as per route and landmark database 204) relating to each route (Figs. 1-4; ¶18-20, 23, 30-34, 37-39), [current information relating to each route], or [a combination thereof].

As per Claim 9, Grace further discloses wherein the selecting (as per 306 in Fig. 3) of the route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) is further based on time of day (as per “current time of day” in ¶35) (Figs. 1-4; ¶18-20, 23, 30-35, 37-39), [devices registered to use each route, positioning capabilities of devices registered for each route or that historically use each route], or [any combination thereof].

As per Claim 11, Grace discloses device (Fig. 2) for route selection to one or more destinations (128) (Figs. 1, 3-4; ¶18, 30, 37, 39), the device comprising:
a memory (as per “shared memory” in ¶38 and “storage device in ¶41, 43) (Fig. 2; ¶30, 38);
one or more transceivers (as per “communicating with a server 212” in ¶31 and “responding to requests from the client 214” in ¶32) configured to receive (402) a starting point (116) and the one or more destinations (128) (Figs. 1, 2, 4; ¶18, 21-22, 30-32, 39); and
one or more processors (as per “programmable processor” in ¶41-42 and “suitable processors” in ¶43) coupled to the memory (as per “shared memory” in ¶38 and “storage device in ¶41, 43) and the one or more transceivers (as per “communicating with a server 212” in ¶31 and “responding to requests from the client 214” in ¶32), the one or more processors as per “programmable processor” in ¶41-42 and “suitable processors” in ¶43) configured to:
transmit (as per “client 214 provides the server 212 with a request for directions between specified initial and final locations” in ¶32) a request to a server (212) for routes associated with the starting point (116) and the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39);
receive (as per “server 212 includes a services component 222 for responding to requests from the client 214” in ¶32), from the server (212), a plurality of routes (as per “two or more routes” in 302 in Fig. 3) to the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39); and
select (as per 306 in Fig. 3) a route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) based at least on one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) associated with each route of the plurality of routes (as per “two or more routes” in 302 in Fig. 3) (Fig. 3; ¶37), the one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) comprising a likelihood (as per “easy to spot landmarks” in ¶9) of determining a position location (as per “landmark is an entity having a physical presence … that the user will encounter while traveling a route dictated by directions” in ¶20) along each route (as per “two or more routes” in 302 in Fig. 3), the likelihood (as per “easy to spot landmarks” in ¶9) being based at least on detectability of features (as per “physical presence (e.g., a building a sign, a sculpture, an entity that is perceptible through vision, touch, or sound)” in ¶20) in each route by one or more object detection modalities (as per “vision, touch, or sound” in ¶20) (Figs. 1-4; ¶18-20, 23, 30-32, 37-39).

As per Claim 16, Grace further discloses wherein the selection (as per 306 in Fig. 3) of the route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) is further based on a required usage (as per “number of landmarks along the route” in ¶37) of the one or more object detection modalities (as per “vision, touch, or sound” in ¶20) to navigate each route, the required usage (as per “number of landmarks along the route” in ¶37) determined based on historic information (as per route and landmark database 204) relating to each route (Figs. 1-4; ¶18-20, 23, 30-34, 37-39), [current information relating to each route], or [a combination thereof].

As per Claim 17, Grace discloses a device (Fig. 2) for route selection to one or more destinations (128) (Figs. 1, 3-4; ¶18, 30, 37, 39), the device comprising:
means (as per Fig. 2) for receiving (402) a starting point (116) and the one or more destinations (128) (Figs. 1, 2, 4; ¶18, 21-22, 30-32, 39);
means (as per Fig. 2) for transmitting (as per “client 214 provides the server 212 with a request for directions between specified initial and final locations” in ¶32) a request to a server (212) for routes associated with the starting point (116) and the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39);
means (as per Fig. 2) for receiving (as per “server 212 includes a services component 222 for responding to requests from the client 214” in ¶32), from the server (212), a plurality of routes (as per “two or more routes” in 302 in Fig. 3) to the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39); and
means (as per Fig. 2) for selecting (as per 306 in Fig. 3) a route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) based at least on one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) associated with each route of the plurality of routes (as per “two or more routes” in 302 in Fig. 3) (Fig. 3; ¶37), the one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) comprising a likelihood (as per “easy to spot landmarks” in ¶9) of determining a position location (as per “landmark is an entity having a physical presence … that the user will encounter while traveling a route dictated by directions” in ¶20) along each route (as per “two or more routes” in 302 in Fig. 3), the likelihood (as per “easy to spot landmarks” in ¶9) being based at least on detectability of features (as per “physical presence (e.g., a building a sign, a sculpture, an entity that is perceptible through vision, touch, or sound)” in ¶20) in each route by one or more object detection modalities (as per “vision, touch, or sound” in ¶20) (Figs. 1-4; ¶18-20, 23, 30-32, 37-39).

As per Claim 22, Grace further discloses wherein the means (as per Fig. 2) for selecting (as per 306 in Fig. 3) the route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) are further based on a required usage (as per “number of landmarks along the route” in ¶37) of the one or more object detection modalities (as per “vision, touch, or sound” in ¶20) to navigate each route, the required usage (as per “number of landmarks along the route” in ¶37) determined based on historic information (as per route and landmark database 204) relating to each route (Figs. 1-4; ¶18-20, 23, 30-34, 37-39), [current information relating to each route], or [a combination thereof].

As per Claim 23, Grace further discloses wherein the means (as per Fig. 2) for selecting (as per 306 in Fig. 3) the route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) are further based on time of day (as per “current time of day” in ¶35) (Figs. 1-4; ¶18-20, 23, 30-35, 37-39), [devices registered to use each route, positioning capabilities of devices registered for each route or that historically use each route], or [any combination thereof].

As per Claim 24, Grace discloses a non-transitory computer-readable apparatus (as per “computer program product” in ¶41) comprising a storage medium (as per “shared memory” in ¶38 and “storage device in ¶41, 43), the storage medium (as per “shared memory” in ¶38 and “storage device in ¶41, 43) comprising processor-executable program code (as per “program of instructions” in ¶41) configured to cause one or more processors (as per “programmable processor” in ¶41-42 and “suitable processors” in ¶43) to:
receive (402) a starting point (116) and one or more destinations (128) (Figs. 1, 4; ¶18, 21-22, 39);
transmit (as per “client 214 provides the server 212 with a request for directions between specified initial and final locations” in ¶32) a request to a server (212) for routes associated with the starting point (116) and the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39);
receive (as per “server 212 includes a services component 222 for responding to requests from the client 214” in ¶32), from the server (212), a plurality of routes (as per “two or more routes” in 302 in Fig. 3) to the one or more destinations (128) (Figs. 1-4; ¶18, 30-32, 37-39); and
select (as per 306 in Fig. 3) a route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) based at least on one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) associated with each route of the plurality of routes (as per “two or more routes” in 302 in Fig. 3) (Fig. 3; ¶37), the one or more reliability parameters (as per “select a route to maximize the number of landmarks along the route” in ¶37) comprising a likelihood (as per “easy to spot landmarks” in ¶9) of determining a position location (as per “landmark is an entity having a physical presence … that the user will encounter while traveling a route dictated by directions” in ¶20) along each route (as per “two or more routes” in 302 in Fig. 3), the likelihood (as per “easy to spot landmarks” in ¶9) being based at least on detectability of features (as per “physical presence (e.g., a building a sign, a sculpture, an entity that is perceptible through vision, touch, or sound)” in ¶20) in each route by one or more object detection modalities (as per “vision, touch, or sound” in ¶20) (Figs. 1-4; ¶18-20, 23, 30-32, 37-39).

As per Claim 29, Grace further discloses wherein the selection (as per 306 in Fig. 3) of the route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) is further based on a required usage (as per “number of landmarks along the route” in ¶37) of the one or more object detection modalities (as per “vision, touch, or sound” in ¶20) to navigate each route, the required usage (as per “number of landmarks along the route” in ¶37) determined based on historic information (as per route and landmark database 204) relating to each route (Figs. 1-4; ¶18-20, 23, 30-34, 37-39), [current information relating to each route], or [a combination thereof].

As per Claim 30, Grace further discloses wherein the selection (as per 306 in Fig. 3) of the route from the plurality of routes (as per “two or more routes” in 302 in Fig. 3) is further based on time of day (as per “current time of day” in ¶35) (Figs. 1-4; ¶18-20, 23, 30-35, 37-39), [devices registered to use each route, positioning capabilities of devices registered for each route or that historically use each route], or [any combination thereof].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grace (US Pub. No. 2007/0078596) in view of Padmanabhan (US Pub. No. 2004/0243303).

As per Claim 2, Grace discloses all limitations of Claim 1.  Grace does not expressly disclose wherein the selecting of the route from the plurality of routes is further based on a localization uncertainty associated with each route, the localization uncertainty comprising an estimate of a positioning precision of the position location along a corresponding route.
Padmanabhan discloses a portable computing device (20) in communication (via 51) with a server (49) in which location information is provided (as per 412) to a user (Figs. 1, 4; ¶25-28, 69, 74).  In one embodiment, providing (as per 412) location information follows determination of landmarks (404) by the computing device (20) based on description of the landmark in the user’s input (402) (Fig. 4; ¶31-32, 34, 59-60).  The description of the landmark in the user’s input (402) is compared with information of landmarks in a database (50), the information in the database including location information provided by a GPS receiver (Fig. 1; ¶31-36, 58-59, Table 1).  In one embodiment, the comparison (404-408) results in a sufficiently low level of localization uncertainty (as per “level of confidence”) (YES at 410) that the landmark as per the user’s input (402) matches a landmark in the database (50) and the determined position is provided (412) to the user (Fig. 4; ¶60-74).  In this way, the device (20) enhances precision of location information (¶70-71).  Like Grace, Padmanabhan is concerned with positioning systems.
Therefore, from these teachings of Grace and Padmanabhan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Padmanabhan to the system of Grace since doing so would enhance the system by enhancing the precision of location information.
As per Claim 12, Grace discloses all limitations of Claim 11.  Grace does not expressly disclose wherein the selection of the route from the plurality of routes is further based on a localization uncertainty associated with each route, the localization uncertainty comprising an estimate of a positioning precision of the position location along a corresponding route.
Padmanabhan discloses a portable computing device (20) in communication (via 51) with a server (49) in which location information is provided (as per 412) to a user (Figs. 1, 4; ¶25-28, 69, 74).  In one embodiment, providing (as per 412) location information follows determination of landmarks (404) by the computing device (20) based on description of the landmark in the user’s input (402) (Fig. 4; ¶31-32, 34, 59-60).  The description of the landmark in the user’s input (402) is compared with information of landmarks in a database (50), the information in the database including location information provided by a GPS receiver (Fig. 1; ¶31-36, 58-59, Table 1).  In one embodiment, the comparison (404-408) results in a sufficiently low level of localization uncertainty (as per “level of confidence”) (YES at 410) that the landmark as per the user’s input (402) matches a landmark in the database (50) and the determined position is provided (412) to the user (Fig. 4; ¶60-74).  In this way, the device (20) enhances precision of location information (¶70-71).  Like Grace, Padmanabhan is concerned with positioning systems.
Therefore, from these teachings of Grace and Padmanabhan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Padmanabhan to the system of Grace since doing so would enhance the system by enhancing the precision of location information.

As per Claim 18, Grace discloses all limitations of Claim 17.  Grace does not expressly disclose wherein the means for selecting the route from the plurality of routes are further based on a localization uncertainty associated with each route, the localization uncertainty comprising an estimate of a positioning precision of the position location along a corresponding route.
Padmanabhan discloses a portable computing device (20) in communication (via 51) with a server (49) in which location information is provided (as per 412) to a user (Figs. 1, 4; ¶25-28, 69, 74).  In one embodiment, providing (as per 412) location information follows determination of landmarks (404) by the computing device (20) based on description of the landmark in the user’s input (402) (Fig. 4; ¶31-32, 34, 59-60).  The description of the landmark in the user’s input (402) is compared with information of landmarks in a database (50), the information in the database including location information provided by a GPS receiver (Fig. 1; ¶31-36, 58-59, Table 1).  In one embodiment, the comparison (404-408) results in a sufficiently low level of localization uncertainty (as per “level of confidence”) (YES at 410) that the landmark as per the user’s input (402) matches a landmark in the database (50) and the determined position is provided (412) to the user (Fig. 4; ¶60-74).  In this way, the device (20) enhances precision of location information (¶70-71).  Like Grace, Padmanabhan is concerned with positioning systems.
Therefore, from these teachings of Grace and Padmanabhan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Padmanabhan to the system of Grace since doing so would enhance the system by enhancing the precision of location information.

As per Claim 25, Grace discloses all limitations of Claim 24.  Grace does not expressly disclose wherein the selection of the route from the plurality of routes is further based on a localization uncertainty associated with each route, the localization uncertainty comprising an estimate of a positioning precision of the position location along a corresponding route.
Padmanabhan discloses a portable computing device (20) in communication (via 51) with a server (49) in which location information is provided (as per 412) to a user (Figs. 1, 4; ¶25-28, 69, 74).  In one embodiment, providing (as per 412) location information follows determination of landmarks (404) by the computing device (20) based on description of the landmark in the user’s input (402) (Fig. 4; ¶31-32, 34, 59-60).  The description of the landmark in the user’s input (402) is compared with information of landmarks in a database (50), the information in the database including location information provided by a GPS receiver (Fig. 1; ¶31-36, 58-59, Table 1).  In one embodiment, the comparison (404-408) results in a sufficiently low level of localization uncertainty (as per “level of confidence”) (YES at 410) that the landmark as per the user’s input (402) matches a landmark in the database (50) and the determined position is provided (412) to the user (Fig. 4; ¶60-74).  In this way, the device (20) enhances precision of location information (¶70-71).  Like Grace, Padmanabhan is concerned with positioning systems.
Therefore, from these teachings of Grace and Padmanabhan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Padmanabhan to the system of Grace since doing so would enhance the system by enhancing the precision of location information.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grace (US Pub. No. 2007/0078596) in view of Padmanabhan (US Pub. No. 2004/0243303), further in view of Venkatraman (US Pub. No. 2012/0059578).

As per Claim 3, the combination of Grace and Padmanabhan teaches or suggests all limitations of Claim 2.  Grace does not expressly disclose wherein the estimate of the positioning precision comprises horizontal dilution of precision (HDOP), vertical dilution of precision (VDOP), position dilution of precision (PDOP), geometric dilution of precision (GDOP), or any combination thereof.
See rejection of Claim 2 for discussion of teachings of Padmanabhan.  In one embodiment, the device (20) further includes a GPS receiver to provide back-up information for user input (402) (¶77).
 Venkatraman discloses a user navigation device (102) that communicates with a location sever (110) in order to determine identify and present routes (104) (Fig. 1; ¶16-20).  In one embodiment, positioning information for the device (102) is provided by a GPS navigation satellite (114) (Fig. 1; ¶16).  According to Venkatraman, lack satellite visibility may cause dilution of precision (¶26), which is a measure of the effect of GPS satellite geometry on the precision/accuracy of location measurements (¶34).  Accordingly, the routes presented (104) may be selected (as per 218-224) in view of information about visibility to increase the precision/accuracy of the route (Figs. 2-3; ¶28-46).  Like Grace, Venkatraman is concerned with positioning systems.
Therefore, from these teachings of Grace, Padmanabhan and Venkatraman, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Padmanabhan and Venkatraman to the system of Grace since doing so would enhance the system by: providing back-up information for user input; and increasing precision/accuracy of the route.

Claims 4-5, 10, 13-14, 19-20, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Grace (US Pub. No. 2007/0078596) in view of Han (US Pub. No. 2006/0147088).

As per Claim 4, Grace discloses all limitations of Claim 1.  Grace does not expressly disclose wherein the one or more object detection modalities include a radar equipped on a device, and the features in each route comprise radar-based markers detectable with the radar.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and includes a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.
As per Claim 5, Grace discloses all limitations of Claim 1.  Grace does not expressly disclose wherein the one or more object detection modalities include a camera equipped on a device, and the features in each route comprise visual-based markers detectable with the camera.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a camera (as per “monocular imaging systems for collecting a group of images”) for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

As per Claim 10, Grace discloses all limitations of Claim 1.  Grace does not expressly disclose obtaining one or more positioning capabilities of a device; wherein the selecting the route from the plurality of routes is further based on the one or more positioning capabilities of the device.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a camera (as per “monocular imaging systems for collecting a group of images”) for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  As such, Han operates to determine positioning capabilities and provide guidance in view of the determined positioning capabilities.  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

As per Claim 13, Grace discloses all limitations of Claim 11.  Grace does not expressly disclose wherein the device comprises a radar, and the features in each route comprise radar-based markers detectable with the radar.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

As per Claim 14, Grace discloses all limitations of Claim 11.  Grace does not expressly disclose wherein the device comprises a camera, and the features in each route comprise visual-based markers detectable with the camera.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates in with reference markers (¶15-16, 51) and a camera (as per “monocular imaging systems for collecting a group of images”) for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

As per Claim 19, Grace discloses all limitations of Claim 17.  Grace does not expressly disclose wherein the one or more object detection modalities include a radar equipped on the device, and the features in each route comprise radar-based markers detectable with the radar.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

As per Claim 20, Grace discloses all limitations of Claim 17.  Grace does not expressly disclose wherein the one or more object detection modalities include a camera equipped on the device, and the features in each route comprise visual-based markers detectable with the camera.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a camera (as per “monocular imaging systems for collecting a group of images”) for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

As per Claim 26, Grace discloses all limitations of Claim 24.  Grace does not expressly disclose wherein the one or more object detection modalities include a radar equipped on a device, and the features in each route comprise radar-based markers detectable with the radar.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

As per Claim 27, Grace discloses all limitations of Claim 24.  Grace does not expressly disclose wherein the one or more object detection modalities include a camera equipped on a device, and the features in each route comprise visual-based markers detectable with the camera.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a camera (as per “monocular imaging systems for collecting a group of images”) for detecting information about an object (¶14).  In operation, a guidance mode (as per S108) is selected the vehicle in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Therefore, from these teachings of Grace and Han, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han to the system of Grace since doing so would enhance accuracy and robustness.

Claim 6, 15, 21, and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Grace (US Pub. No. 2007/0078596) in view of Han (US Pub. No. 2006/0147088), further in view of Wakimoto (US Pub. No. 2003/0151664).

As per Claim 6, Grace discloses all limitations of Claim 1.  Grace does not expressly disclose wherein the one or more object detection modalities include an ultrasound equipped on a device, and the features in each route comprise ultrasonic-based markers detectable with the ultrasound.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Wakimoto discloses a navigation apparatus in which a camera (10) cooperates with a display (30) and an apparatus main body (20) that includes a GPS position sensor (Fig. 2; ¶66).  In operation, the display provides route information in the display (30) by embedding indication information as correlated with position information in the scenery image provided by the camera (10) (Figs. 3-4; ¶74-84).  According to Wakimoto, the scenery image may be provided by a visible camera, a radar, or an ultrasonic sensor (¶215).  Like Grace, Wakimoto is concerned with positioning systems.
Therefore, from these teachings of Grace, Han, and Wakimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han and Wakimoto to the system of Grace since doing so would: enhance accuracy and robustness; and reduce the cost of the system in the event that an ultrasonic sensor is cheaper to implement than that radar as per Han.
As per Claim 15, Grace discloses all limitations of Claim 11.  Grace does not expressly disclose wherein the device comprises an ultrasound, and the features in each route comprise ultrasonic-based markers detectable with the ultrasound.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Wakimoto discloses a navigation apparatus in which a camera (10) cooperates with a display (30) and an apparatus main body (20) that includes a GPS position sensor (Fig. 2; ¶66).  In operation, the display provides route information in the display (30) by embedding indication information as correlated with position information in the scenery image provided by the camera (10) (Figs. 3-4; ¶74-84).  According to Wakimoto, the scenery image may be provided by a visible camera, a radar, or an ultrasonic sensor (¶215).  Like Grace, Wakimoto is concerned with positioning systems.
Therefore, from these teachings of Grace, Han, and Wakimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han and Wakimoto to the system of Grace since doing so would: enhance accuracy and robustness; and reduce the cost of the system in the event that an ultrasonic sensor is cheaper to implement than that radar as per Han.

As per Claim 21, Grace discloses all limitations of Claim 17.  Grace does not expressly disclose wherein the one or more object detection modalities include an ultrasound equipped on the device, and the features in each route comprise ultrasonic-based markers detectable with the ultrasound.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Wakimoto discloses a navigation apparatus in which a camera (10) cooperates with a display (30) and an apparatus main body (20) that includes a GPS position sensor (Fig. 2; ¶66).  In operation, the display provides route information in the display (30) by embedding indication information as correlated with position information in the scenery image provided by the camera (10) (Figs. 3-4; ¶74-84).  According to Wakimoto, the scenery image may be provided by a visible camera, a radar, or an ultrasonic sensor (¶215).  Like Grace, Wakimoto is concerned with positioning systems.
Therefore, from these teachings of Grace, Han, and Wakimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han and Wakimoto to the system of Grace since doing so would: enhance accuracy and robustness; and reduce the cost of the system in the event that an ultrasonic sensor is cheaper to implement than that radar as per Han.

As per Claim 28, Grace discloses all limitations of Claim 24.  Grace does not expressly disclose wherein the one or more object detection modalities include an ultrasound equipped on a device, and the features in each route comprise ultrasonic-based markers detectable with the ultrasound.
Han discloses a guidance system (11) that is mounted to a vehicle and operates in view of a vision module (22) and a location module (26) (Fig. 1; ¶9-11).  In one embodiment, the vision module (22) operates with reference markers (¶15-16, 51) and a radar system for detecting information about an object (¶14).  In operation, a specified guidance mode (as per S108) is selected in view of information about the quality of the location data (S400) (Figs. 2, 4; ¶31, 38-40, 45-46).  For example, guidance based on vision data only (S420) may be selected if GPS location data is inadequate (Fig. 4; ¶50-51) and guidance based on GPS only (S422) may be selected if vision data is inadequate (Fig. 4; ¶52).  In this way, accuracy and robustness is increased (¶3).  Like Grace, Han is concerned with positioning systems.
Wakimoto discloses a navigation apparatus in which a camera (10) cooperates with a display (30) and an apparatus main body (20) that includes a GPS position sensor (Fig. 2; ¶66).  In operation, the display provides route information in the display (30) by embedding indication information as correlated with position information in the scenery image provided by the camera (10) (Figs. 3-4; ¶74-84).  According to Wakimoto, the scenery image may be provided by a visible camera, a radar, or an ultrasonic sensor (¶215).  Like Grace, Wakimoto is concerned with positioning systems.
Therefore, from these teachings of Grace, Han, and Wakimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Han and Wakimoto to the system of Grace since doing so would: enhance accuracy and robustness; and reduce the cost of the system in the event that an ultrasonic sensor is cheaper to implement than that radar as per Han.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grace (US Pub. No. 2007/0078596) in view of Wakimoto (US Pub. No. 2003/0151664), further in view of Lu (US Pub. No. 2017/0046580).

As per Claim 7, Grace discloses all limitations of Claim 1.  Grace does not expressly disclose wherein: the one or more reliability parameters further comprise statistics related to false positives with respect to the features detected in each route; and the selecting of the route from the plurality of routes is further based on the statistics related to false positives.
Wakimoto discloses a navigation apparatus in which a camera (10) cooperates with a display (30) and an apparatus main body (20) that includes a GPS position sensor (Fig. 2; ¶66).  In operation, the display provides route information in the display (30) by embedding indication information as correlated with position information in the scenery image provided by the camera (10) (Figs. 3-4; ¶74-84).  In this way, the user intuitively understands the relationship between actual scene as per the camera (10) and the indication information (¶245).  Like Grace, Wakimoto is concerned with positioning systems.
Lu discloses a localization system (100) in which a sensor component (110) mounted to a vehicle detects images to facilitate localization and a database (190) gathers and analyzes the detected images (Fig. 1; ¶22-25).  Prior to being sent to the database (190), a candidate component (140) determines a sign candidate from the detected images and operates to filter out false positives (Fig. 1; ¶23-24, 34, 53).  In this way, matching (190) is facilitated (¶53).  Like Grace, Lu is concerned with positioning systems.
Therefore, from these teachings of Grace, Wakimoto, and Lu, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Wakimoto and Lu to the system of Grace since doing so would enhance the system by: providing an intuitive interface; and facilitate matching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664